Appellant was convicted in the District Court of Bee County of possessing intoxicating liquor for purposes of sale, and his punishment fixed at one year in the penitentiary. *Page 235 
There is on file no brief for appellant. The record shows no exceptions taken to the charge of the court, or to the introduction or rejection of evidence. The only question left for our consideration is the sufficiency of the facts. The undisputed testimony shows appellant to have been in possession of several quarts of whiskey and that he sold a quart to a State witness for five dollars. The evidence seems ample to support the conclusion reached by the jury.
Finding no error in the record, the judgment will be affirmed.
Affirmed.